    Case 1:20-cr-00143-TSE Document 337 Filed 05/10/21 Page 1 of 4 PageID# 5888




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


    UNITED STATES OF AMERICA,

                                Plaintiff,               Case No. 1:20-cr-00143
                                                         The Honorable Judge Ellis
         v.
                                                         Trial: July 12, 2021
    ZACKARY ELLIS SANDERS,

                                Defendant.


        DEFENDANT’S NOTICE OF OBJECTION TO RULE 404 AND 414 RULING

         Zackary Ellis Sanders, by and through counsel, respectfully submits this Notice of

Objection to the Court’s bench ruling on Mr. Sanders’s motion to exclude the government’s

proposed Rule 404 and 414 evidence. Counsel for Mr. Sanders was told he would be given the

opportunity to make the instant objection at Friday’s hearing but the Court left the bench without

having provided counsel with the opportunity to do so.

         As noted during the argument on the admission of Mr. Sanders’s statement to law

enforcement under Rules 404 and 414, the defense timely objected to the admission of that

statement under those rules shortly after the government first noticed its intent to introduce such

statements and before the motions in limine deadline set by this Court.1 One basis for Mr.

Sanders’s objection was that Mr. Sanders’s statements were taken in violation of Miranda and




1
  The government first noticed such intent in an amended notice (ECF No, 133), which it filed on
November 17, 2020, after the pretrial motions deadline but well in advance of the motions in
limine deadline of December 18, 2020. Prior to the government’s filing of its amended notice,
the government had stated at a hearing on July 31, 2020 that “the search warrant is unrelated to
anything he has been charged with. . . he hasn’t been charged with accessing child sexual abuse
material on this TOR site.” July 31, 2020 Hearing Transcript at 19 (ECF No. 316-6).
Case 1:20-cr-00143-TSE Document 337 Filed 05/10/21 Page 2 of 4 PageID# 5889




were also involuntary, and therefore taken in violation of the United States Constitution. Indeed,

the Fourth Circuit case United States v. Hashime, 734 F.3d 278, 285 (4th Cir. 2013), is directly on

point and bars the admission of the statement as taken in violation of Miranda. Hashime

Opinion, attached s Ex. 1. While the Court held on January 7, 2021 that Mr. Sanders’s motion to

suppress his statement was untimely under Rule 12, and that the government was prejudiced

because there was insufficient time to conduct a motion to suppress (despite the fact that this

case had been pending for well over a year, and there are still two months left until trial), the

Court has never held that the statements were taken consistent with Miranda. Indeed, even given

the extreme length of time this case has been pending, the Court has not addressed the merits of

this important constitutional issue at all.

        While the defense urged the Miranda and involuntariness argument upon the Court as a

primary basis for denying the admission of Mr. Sanders’s statement under Rule 404 and Rule

414 at Friday’s hearing, and the Court acknowledged this argument and questioned the

government about it, the Court did not address this issue in its bench opinion.

        Mr. Sanders’s statements should not be admitted at this trial. They were taken in

violation of Miranda and the Constitution and this Court has not found to the contrary.

Moreover, there has been more than enough time to conduct a hearing on Mr. Sanders’s motion

to suppress—the government’s contrary argument, especially given how quickly criminal cases

usually proceed in this District, is a pretextual basis for avoiding a hearing on the motion to

suppress that would inevitably have led to suppression under the law. But even were the Court

to maintain its incorrect view that Mr. Sanders’s motion to suppress was untimely, and that

having to hold a one-day, basic evidentiary hearing in the many months this case has been




                                                  2
    Case 1:20-cr-00143-TSE Document 337 Filed 05/10/21 Page 3 of 4 PageID# 5890




pending (or in the two months before trial) is somehow unduly prejudicial to the government,2

there is no question that the defense timely made its objection to the government’s Rule 404(b)

and Rule 414 notices based on, inter alia, the government’s violation of Miranda and Mr.

Sanders’s rights under the Constitution. Indeed, this objection that was made prior to this Court

finding Mr. Sanders’s motion to suppress untimely. Mr. Sanders’s accordingly objects to the

Court’s failure to consider that argument in ruling on the admissibility of his statements under

Rule 404(b) and Rule 414.

                                             Respectfully submitted,

                                                         /s/
                                             Jonathan Jeffress (#42884)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                                        /s/
                                             Nina J. Ginsberg (#19472)
                                             DiMuroGinsberg, P.C.
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email: nginsberg@dimuro.com

                                             Counsel for Defendant Zackary Ellis Sanders




2
 The defense notes that two months is still ample time to hold an evidentiary hearing on Mr.
Sanders’s motion to suppress statements and respectfully moves the Court to do so.

                                                 3
Case 1:20-cr-00143-TSE Document 337 Filed 05/10/21 Page 4 of 4 PageID# 5891




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the Eastern District of Virginia

Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                            /s/ Jonathan Jeffress
                                            Jonathan Jeffress




                                                4
